Citation Nr: 1400897	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  09-04 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an earlier effective date prior to October 30, 2006 for the grant of service connection for chronic lymphocytic leukemia (CLL), associated with herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The Veteran served on active duty from February 1967 to February 1970 (to include service in Vietnam); and from September 1980 to January 1984.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which granted service connection for CLL and assigned a 100 percent disability rating, effective from October 30, 2006.  The RO in New Orleans, Louisiana now has jurisdiction of the case.  The Veteran filed a notice of disagreement (NOD) in January 2008, in which he disagreed with the assigned effective date for the grant of service connection for CLL.  A statement of the case (SOC) was issued in December 2008 and a timely substantive appeal was filed, via a VA form 9, in January 2009.   

The Veteran testified at a Board video conference hearing held before the undersigned Veterans Law Judge in October 2013.  A transcript of that hearing has been associated with the claims file.   In November 2013, additional evidence was added to the file which was accompanied by a waiver of review of that evidence by the Agency of Original Jurisdiction/RO pursuant to 38 C.F.R. § 20.1304(c).

A January 2014 review of the Virtual VA paperless claims processing system does not reveal any additional records pertinent to the appeal, which have not already been considered when a supplemental statement of the case (SSOC) was issued in April 2013.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Veteran filed his initial claim for service connection for CLL, on October 30, 2006.   

2.  The evidence of record does not indicate that any service connection claim for CLL, formal or informal, was filed prior to October 30, 2006, nor was an intent to file any such claim shown prior to that time.  


CONCLUSION OF LAW

The criteria for an effective date earlier than October 30, 2006, for the grant of service connection for CLL are not met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1, 3.155, 3.157, 3.159, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2013).  

Pursuant to the VCAA, before addressing the merits of a claim for VA disability benefits, the Board generally is required to ensure that VA's duties to notify and assist have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2013).    

As service connection for CLL has been granted (the context in which the claim initially arose), and an initial rating and effective date has been assigned, the notice requirements of the VCAA have been met because the initial intended purpose of the notice has been served.  Additional VCAA notice is not required concerning this "downstream" effective date element of the claim.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  VA's General Counsel has clarified that no additional VCAA notice is required for a downstream issue, including regarding the effective date, and that a Court decision suggesting otherwise is not binding precedent.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Instead of issuing an additional VCAA notice in this situation, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a statement of the case (SOC) if the disagreement is not resolved.  Since the RO issued an SOC in December 2008 and a Supplemental SOC in April 2013 addressing the downstream earlier-effective-date claim, no further notice is required.  See Goodwin v. Peake, 22 Vet. App. 128 (2008) and Huston v. Principi, 17 Vet. App. 195 (2003).   

The Board is aware that the Veteran submitted additional evidence in November 2013, after the most recent supplemental statement of the case (SSOC) was issued in April 2013 and the case was on appeal at the Board.  The provisions of 38 C.F.R. § 20.1304(c) state that any "pertinent" evidence submitted by the Veteran which is accepted by the Board must be referred to the agency of original jurisdiction for review, unless this procedural right is waived by the Veteran.  A waiver was received in this instance. 

The Board also finds that all necessary development of the downstream earlier effective date claim has been accomplished, and therefore appellate review of this claim may proceed without prejudicing the Veteran. Resolution of this appeal ultimately turns on when he filed his claim, so an examination and opinion are not needed to fairly decide this appeal for an earlier effective date.  See 38 U.S.C.A. § 5103A(d)(2)(A)-(C); 38 C.F.R. § 3.159(c)(4)(A)-(C).  See also Chotta v. Peake, 22 Vet. App. 80, 85-86 (2008).  Accordingly, the Board finds that no further notice or assistance is needed to meet the requirements of the VCAA.  

Pertinent Laws and Regulations

Generally, and except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation (DIC) based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2013).  If a claim for disability compensation, i.e., service connection, is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2)(i).  

The provisions of 38 U.S.C.A. § 5110 refer to the date an "application" is received.  The "date of receipt" means the date on which a claim, information or evidence was received by VA.  38 C.F.R. § 3.1(r).  While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  See also Rodriguez v. West, 189 F.3d. 1352 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 (2000).  The benefit sought must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  While VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant. VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  

Under 38 C.F.R. § 3.155(a), the Veteran or a representative of the Veteran can file an informal claim by communicating an intent to apply for one or more VA benefits.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.   

Also, according to 38 C.F.R. § 3.157(b), once a claim for compensation has been allowed, receipt of a VA outpatient or hospital examination or admission to a VA or uniformed services hospital will be accepted as an informal claim for increased benefits.  The date on the VA outpatient or hospital examination will be accepted as the date of informal claim. 38 C.F.R. § 3.157(b).  

Analysis - Earlier Effective Date to Establish Service Connection for CLL

The Veteran contends that his CLL warrants an effective date prior to the October 30, 2006 effective date assigned for the grant of service connection for this issue.  He maintains that the effective date should be granted back to 2003 based on the presumptive service connection regulation changes at that time which included CLL as a presumptive disability.  Alternatively, he believes that the effective date should be granted back to May 13, 2003, at which time blood work was suggestive of CLL; or even earlier to 1983 and 1996/1997, when he was treated for granular cell skin tumors, which he believes were early signs of and/or associated with CLL.  

Initially, the Board notes that as of October 16, 2003, the regulation pertaining to diseases associated with exposure to certain herbicide agents that are subject to presumptive service connection, located at 38 CFR § 3.309(e), was amended and chronic lymphocytic leukemia (CLL) was added to the list of diseases for which entitlement to service connection is presumed for veterans exposed to herbicide agents, to include Agent Orange.  See 68 Fed. Reg. 59,540 -59,542 (October 16, 2003).  As the Veteran's, was granted on the basis of this presumption, service connection for CLL based on presumptive service connection under 38 C.F.R. §§ 3.307, 3.309(e) cannot be awarded prior to October 16, 2003, the date the regulations were amended to include CLL.   

The Veteran filed his initial service connection claim for CLL, on October 30, 2006.  In conjunction with the claim, private medical records were submitted reflecting that blood testing revealed evidence of CLL in September 2006, representing the initial date of the clinical diagnosis.  

A VA examination for hemic disorders was conducted in July 2010, at which time the Veteran contended that VA blood tests should have revealed CLL prior to 2006.  CLL was diagnosed.  The examiner noted that a history of elevated WBC and lymphocyte counts was shown prior to the 2006 CLL diagnosis.  It was further observed that the Veteran had multiple health problems and that it was not clear if some other process may be related to/responsible for the abnormal lab readings made prior to 2006.  It was recommended that a Board certified hematologist look into whether CLL should have been diagnosed prior to 2003, to include whether the condition was related to benign skin tumors, as contended by the Veteran.

In April 2012, a VA addendum opinion was provided based on consultations with an oncologist and Board certified hematologist, and review of the claims folders.  It was concluded that it was at least as likely as not that the Veteran's CLL existed and would have been diagnosable in 2003.  The conclusion was based on VA test results of May 13, 2003, which revealed wbc 13.4 with lymphocytes = 10,318, indicative of absolute lymphocytosis.  The addendum indicated that a flow cytometry could have established that diagnosis, and it was noted that CLL was not shown prior to that time.  

In Board hearing testimony presented in October 2013, the Veteran indicated that skin tumors were initially removed from his body in 1983, recurring thereafter.  He indicated that CLL had been clinically diagnosed by a private source in 2006, but should have been diagnosed by VA as early as May 2003, based on testing supporting a diagnosis at that time.  

In November 2013, additional evidence was added to the file with a waiver, consisting primarily of private treatment records dated in 2012 and 2013.

After a careful review of the record, the Board has determined, based upon the accurate and probative evidence set forth above, that an earlier effective date prior to October 30, 2006 for the grant of service connection for CLL, is not warranted.   

Initially, the Board observes that CLL was added to the list of diseases for which entitlement to service connection is presumed for veterans exposed to herbicide agents, to include Agent Orange as of October 16, 2003.  See 68 Fed. Reg. 59,540 -59,542 (October 16, 2003).  As the Veteran was granted service connection for CLL on this basis, an effective date for the grant of service connection for CLL could not be assigned prior to this date.   

Authorization to receive a VA monetary benefit requires the existence of both entitlement to the underlying benefit, and a claim for the benefit.  In this case, while the evidence, including VA test results of May 13, 2003, may have established the clinical presence of CLL as of that time, there is no evidence in the claims folder showing that the Veteran had intended to file a formal or informal claim for service connection for CLL prior to October 2006.

The Court of Appeals for Veterans Claims (Court) has held, however, that the mere existence of medical evidence of a diagnosis and treatment does not establish an intent to seek service connection or entitlement to an earlier effective date.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Rather, a formal or informal claim must be filed in order for any type of benefit to accrue or be paid.  Furthermore, an effective date of an award of service connection is not based on the earliest medical evidence showing a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde v. West, 12 I. I. 377, 382 (1999).  Thus, even if clinical indications of CLL were shown in May 2003, an effective date cannot be awarded until October 30, 2006, as this is the date the Veteran actually filed his application upon which service connection was granted.

As noted, a claim for service connection must indicate an intent to apply for that benefit.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. §§ 3.151(a), 3.155(a); Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  While evidence contained in treatment records may constitute an informal claim in certain circumstances under 38 C.F.R. § 3.157(b), such provision explicitly applies only to cases where service connection has already been established.  See MacPhee v. Nicholson, 459 F.3d 1323, 1325-26 (Fed. Cir. 2006); Lalonde, supra.  Consequently, simply because VA testing of May 13, 2003, likely revealed the presence of CLL at that time, that does not mean that a claim for compensation benefits was made at that time.  The exception would be if any treatment records indicate an intent to file a claim for compensation.  Here, a review of the May 13, 2003 VA clinical record fails to indicate any intent on the part of the Veteran to seek service-connection for CLL at that time, nor do any other records or documents dated prior to October 30, 2006, indicate any such intent.  Significantly, neither the Veteran nor his representative have maintained that a service connection claim for CLL was filed prior to October 30, 2006.

To the extent that the Veteran has argued that granular skin tumors were early indications of, or are otherwise etiologically associated with CLL, the Board finds that the records contains no competent opinion establishing or even suggestive of such a relationship.  Moreover, a review of the file reflects that the Veteran filed a separate service connection claim for a skin condition, specifically identified as skin/granular cell tumors, in November 1997 and March 2006.  Evidence in the service treatment record indicates that a granular cell tumor was excised in 1983, with subsequent post-service evidence of granular cell tumor excised in 1996 or 1997.  Accordingly, in a September 2003 rating action, service connection was established for granular skin tumors, effective from  November 1997, the date the Veteran had initially claimed service connection for this condition.   

As an initial matter, this decision was not appealed and became final.  38 U.S.C.A. § 7105.  Furthermore, claims filed in November 1997 and March 2006 were for clearly and specifically for a skin disorder and not CLL, which was not in any way mentioned at either time.  Thus, there is no evidence indicating that an earlier formal or informal claim for service connection for CLL was filed prior to October 30, 2006.    

In summary, while the evidence, including VA test results of May 2003, may have established entitlement to service connection for CLL prior to October 30, 2006, VA had no notice whatsoever, in any form, that the Veteran had any intent to file a claim for service connection for CLL prior to the effective date currently assigned.  Specifically, there is no correspondence of record received prior to October 30, 2006, indicating intent to apply for service connection for CLL.  38 C.F.R. §§ 3.151, 3.155.  Therefore, despite the fact that the evidence may have established entitlement to the benefit prior to October 30, 2006, the effective date of an evaluation and award compensation will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2013).  In this case, the later date is the date of the Veteran's initial claim for service connection for CLL which was received on October 30, 2006.  Thus, the claim for an earlier effective date prior to October 30, 2006, for the award of service connection for CLL is denied.  


ORDER

An earlier effective date prior to October 30, 2006 for the grant of service connection for CLL, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


